     Case 2:19-cv-00057-WBS-KJN Document 31 Filed 06/29/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   GRAYSON L. HARE, JR.,                    No. 2:19-cv-00057
13                  Plaintiff,

14        v.                                  ORDER RE: MOTION FOR JUDGMENT
                                              ON THE PLEADINGS
15   UNITED STATES OF AMERICA; COOK
     MEDICAL, LLC; and DOES 1 through
16   30, inclusive,

17                  Defendants.

18

19                                 ----oo0oo----

20                Plaintiff Grayson L. Hare, Jr., filed this action

21   against defendants United States of America, Cook Medical, LLC,

22   and Does 1 through 50, arising from injury sustained after the

23   placement of a stent manufactured by Cook Medical.          Before the

24   court is defendant Cook Medical’s motion for judgment on the

25   pleadings.     (Docket No. 23.)

26                Against defendant Cook Medical, plaintiff pleads only a

27   claim for products liability.      (Compl. at 4-6 (Docket No. 1).)

28   Defendant contends that the complaint’s allegations are
                                          1
     Case 2:19-cv-00057-WBS-KJN Document 31 Filed 06/29/20 Page 2 of 2

1    conclusory and insufficiently pleaded to avoid federal preemption

2    under the Federal Medical Device Amendments (“MDA”), 21 U.S.C. §

3    360c et seq., to the Federal Food, Drug, and Cosmetic Act.          (Mot.

4    at 6-10 (“Plaintiff’s Complaint does not . . . allege ‘the

5    particular federal requirement that was violated, and how.’”

6    (Mot. at 10.).)     Plaintiff agrees in part and requests leave to

7    amend the complaint to further detail defendant’s allegedly

8    wrongful conduct.     (Opp’n at 2 (Docket No. 28).)

9               The court held a hearing on June 29, 2020.         Considering

10   the early stage of the proceedings, and plaintiff’s concession

11   that the complaint is insufficient, the court will grant

12   plaintiff’s request to amend the complaint to properly delineate

13   the negligent aspect of Cook Medical’s conduct.

14              Plaintiff is granted 14 days from the date of this

15   Order to file a First Amended Complaint consistent with this

16   Order; and IT IS THEREFORE ORDERED that defendant Cook Medical’s

17   motion for judgment on the pleadings (Docket No. 23) be, and the

18   same hereby is, DENIED without prejudice to defendant

19   subsequently moving for dismissal or judgment on the pleadings

20   after the First Amended Complaint is filed.
21   Dated:   June 29, 2020

22

23

24

25

26
27

28
                                          2
